                Case 1:13-cr-00634-LTS Document 64
                                                63 Filed 09/09/20
                                                         09/08/20 Page 1 of 1
                                                U.S. Department of Justice
      [Type text]
                                                                                   United States Attorney
                                                                                   Southern District of New York

                                                                                   The Silvio J. Mollo Building
                                                                                   One Saint Andrew’s Plaza
                                                                                   New York, New York 10007


                                                                                   September 8, 2020

      BY ECF

      The Honorable Laura Taylor Swain                                                    MEMO ENDORSED
      United States District Judge
      Southern District of New York
      500 Pearl Street
      New York, New York 10007

                  Re:        United States v. Hatchett, No. 13 Cr. 634 (LTS)

      Dear Judge Swain:

              A status conference in the above-captioned matter is scheduled for September 10, 2020.
      After consulting with the Court’s chambers regarding the logistics of holding a remote proceeding
      at which the defendant, who is in custody, may be present, the parties respectfully request that the
      Court adjourn the conference for the soonest available date at which the defendant would be able
      to participate remotely. The parties are amenable to proceeding by teleconference in lieu of a
      video conference.

              In the event that the Court grants the requested adjournment, in an abundance of caution,
      to the extent that Standing Orders of the District do not automatically apply, the Government
      respectfully requests that the Court exclude time under the Speedy Trial Act, from September 10,
      2020 to the date that the conference is rescheduled, to allow for arrangement of the necessary
      logistics to permit the defendant to be able to participate remotely. The Government submits that
      the ends of justice served by the continuance outweigh the best interests of the public and the
      defendant in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A).

                  I have communicated with defense counsel, who has consented to the above requests.

The adjournment request is granted. The Court will request a                Respectfully submitted,
telephonic conference for September 24, 2020, at 9AM. The date and
time cannot be confirmed until late in the preceding week, so counsel
are requested to keep open their morning calendars for September 24,
                                                                            AUDREY STRAUSS
2020, from 9am to 1PM to the extent possible. The Court finds               Acting United States Attorney
pursuant to 18 U.S.C. §3161(h)(7)(A) that the ends of justice served by
an exclusion of the time from today’s date through September 24,
2020, outweigh the best interests of the public and the defendant(s) in a
speedy trial for the reasons stated above.                         By:      __________________________
SO ORDERED.                                                                 Brett M. Kalikow
Dated: 9/9/2020                                                             Assistant United States Attorney
/s/ Laura Taylor Swain                                                      (212) 637-2220
Laura Taylor Swain, USDJ


      cc:         Barry Zone, Esq. (via ECF)
